200 F.2d 557
Angelo A. AMATO, Appellant,v.UNITED STATES of America, Appellee.
No. 11682.
United States Court of Appeals Sixth Circuit.
December 15, 1952.

Appeal from the United States District Court for the Northern District of Ohio; Charles J. McNamee, Judge.
Henry C. Lavine, Cleveland, Ohio, for appellant.
John J. Kane, Jr., and Frank E. Steel, Cleveland, Ohio, for appellee.
Before MARTIN, McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
This case having been heard upon the record, briefs and arguments of counsel for the respective parties;


2
And the Court being of the opinion that the arrest of the appellant was not based upon mere suspicion, unsupported by personal knowledge and observation on the part of the arresting officers, but that the information which the arresting officers had was supported by circumstances, of which they had personal knowledge, sufficiently strong in themselves to warrant a man of reasonable caution in the belief that an offense was being committed by the appellant, Dumbra v. United States, 268 U.S. 435, 441, 45 S.Ct. 546, 69 L.Ed. 1032; Brinegar v. United States, 338 U. S. 160, 172, 175-177, 69 S.Ct. 1302, 93 L.Ed. 1879; and that probable cause existed for the arrest; and that the search of the defendant thereafter as an incident of the arrest was lawful, Harris v. United States, 331 U.S. 145, 150-151, 67 S.Ct. 1098, 91 L.Ed. 1399.


3
It is ordered that the judgment of the District Court be and is affirmed.